RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0668-16T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

M.B.,

        Defendant-Appellant,

and

R.C., C.B., and F.D.,

     Defendants.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF B.B., R.C., Jr.,
and F.D., Jr.,

     Minors.
_______________________________

              Submitted September 13, 2017 – Decided September 29, 2017

              Before Judges Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Somerset
              County, Docket No. FG-18-0106-16.
          Joseph E. Krakora, Public Defender, attorney
          for    appellant     (Beryl    Foster-Andres,
          Designated Counsel, on the briefs).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Andrea M. Silkowitz,
          Assistant Attorney General, of counsel; Lea
          C. DeGuilo, Deputy Attorney General, on the
          brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minors B.B., R.C., and
          F.D. (Melissa R. Vance, Assistant Deputy
          Public Defender, on the brief).

PER CURIAM

     Defendant M.B. appeals from a Family Part order dated September

28, 2016, terminating her parental rights to her three minor children,

B.B., R.C., Jr., and F.D., Jr.    The same Judgement of Guardianship

also terminated the parental rights of C.B. and R.C., the fathers of

B.B. and R.C., Jr., respectively, and F.D., the father of F.D., Jr.

C.B. and R.C. have not appealed.1     We affirm substantially for the

reasons set forth in Judge Kimarie Rahill's comprehensive and well-

reasoned seventeen-page written opinion issued with the order.

     The evidence is set forth in detail in the judge's opinion.

A summary will suffice here.   Since September 10, 2008, the two older

children have resided with their maternal grandparents.   The youngest

child, who tested positive for methamphetamine at birth, has resided

with the maternal grandparents since birth in 2012. Defendant resided


1
  On or about September 30, 2015, the Division of Child Protection
and Permanency learned about the passing of F.D.

                                  2                           A-0668-16T1
at the home with the children until she relocated without the children

to Alaska.

       Defendant has suffered from a long-standing history of substance

abuse and mental health issues, which has negatively impacted all

three children.     Despite the Division of Child Protection and

Permanency's (Division) provision to defendant of services, she has

not completed substance abuse treatment and she has not engaged in

mental health services.         Nor has defendant complied with court

recommendations to attend counseling and psychiatric care.           Further,

defendant has not offered a plan for the children regarding living

arrangements and has engaged in a pattern of willful lack of contact

with her children for sustained periods of time.

       The Division has been involved with defendant since 2008.       After

a permanency hearing in August 2015, the judge approved the Division's

plan   for   termination   of   parental   rights   and   adoption    due   to

defendant's continued abuse of illegal drugs.             The judge further

found kinship legal guardianship (KLG) with the maternal grandparents

was logically necessary and sufficient because the children had

resided with their grandparents for several years, and were in

desperate need of permanency.

       Following case management hearings in March and June 2016, a

guardianship trial was held before Judge Rahill on September 26 and

27.    Defendant appeared at each trial date.       C.B. and R.C. did not



                                     3                               A-0668-16T1
appear.   A Division caseworker and a psychologist, qualified as an

expert in clinical psychology, parenting assessment and bonding,

testified on the Division's behalf.             The psychologist opined that the

children were in a secure environment and expressed a desire to be

adopted   by   their    grandparents.          Since   adoption    was   a   feasible

solution, KLG was not available as an alternative to termination of

parental rights.       N.J. Div. of Youth & Family Servs., 180 N.J. 494,

499 (2004).      At the conclusion of trial, the parties gave oral

summations,    including     the     Law       Guardian,   which    supported      the

Division's application for termination of parental rights followed

by adoption by the maternal grandparents.

     Judge     Rahill's    opinion    gave       thoughtful   attention      to    the

importance of permanency and stability "from the perspective of the

child's needs," and found the Division had established by clear and

convincing evidence, statutory grounds for termination of defendant's

parental rights. Furthermore, the judge found the Division had proven

all four prongs of the best interests test, N.J.S.A. 30:40C-15.1(a),

which, in the best interest of the children, mandates termination of

parental rights.       In re Guardianship of K.H.O., 161 N.J. 337 (1999).

     On this appeal, our review of the judge's decision is limited.

We defer to her expertise as a Family Part judge, Cesare v. Cesare,

154 N.J. 394, 412 (1998), and we are bound by her factual findings

so long as they are supported by sufficient credible evidence.                    N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)

                                           4                                  A-0668-16T1
(citing In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)).    We conclude the factual findings by the judge are fully

supported by the record and the legal conclusions drawn therefrom are

unassailable.

     Affirmed.




                                    5                          A-0668-16T1